Citation Nr: 0316149	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  98-01 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, claimed as degenerative joint disease.

2. Entitlement to service connection for arthritis of the 
back, claimed as due to spinal anesthesia in service.


REPRESENTATION

Appellant represented by:	Mr. Fred J. Fleming, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to May 1957.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the claims on appeal.

A videoconference hearing was held before the undersigned 
Member of the Board sitting in Washington, D.C. and the 
veteran in Montgomery, Alabama, in May 1998.  A transcript of 
the hearing testimony has been associated with the claims 
file. 

An August 2000 Board decision denied the appellant's claims.  
The appellant appealed the Board's decision to the U.S. Court 
of Appeals For Veterans Claims (Court).  In April 2001, the 
Secretary of Veterans Affairs submitted a Motion to Remand 
and Stay Proceedings so the Board could review the 
appellant's case under the provisions of the Veterans Claims 
Assistance Act (VCAA) of 2000.  In a September 2001 response, 
the appellant did not oppose that part of the Secretary's 
Motion which requested a remand for consideration under the 
VCAA.  The Court granted the motion, vacated the Board's 
August 2000 decision, and remanded the case to the Board for 
readjudication.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et. seq. (West 2002) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  This change in 
the law is potentially applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

During the Board's readjudication of the appellant's case 
pursuant to the Court's Remand order, the Board deemed 
additional development to be necessary.  Specifically, the 
Board caused the appellant to be scheduled for a VA medical 
examination pursuant to regulations then in effect.  See, 
e.g., 38 C.F.R. § 19.9 (2002).  The appellant and his 
attorney were notified of this via an October 2002 letter.  
That authority, however, has been removed or restricted in 
terms of how it may be applied.  In Disabled American 
Veterans, et al v. Secretary of Veterans Affairs, 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003), the Court of Appeals for 
the Federal Circuit held that the Board, in most cases, 
absent a waiver from the appellant, does not have the 
statutory authority to obtain additional evidence and 
consider it in its decision without first remanding the case 
for initial review.

The Board notes that, prior to conducting the additional 
development, the appellant's attorney, in a May 2002 letter 
in response to the Board's notice that the appellant's case 
had been remanded by the Court to the Board, requested the 
case be remanded to the RO.  The aforementioned development 
was undertaken.  The Board received the results of the 
October 2002 medical examination and notified the appellant 
and his attorney of that development in a January 2003 
letter.  The Board deems it necessary to obtain clarification 
of the examiner's diagnoses and explanation.  Further, it is 
not clear that the examiner reviewed the case file as part of 
the examination.

The Board also notes that the appellant has not been provided 
the statutory notice required by the VCAA.  The notice 
provided to the appellant must, in addition to stating the 
general provisions of the VCAA, specifically inform the 
appellant what evidence the RO will attempt to obtain on 
behalf of the appellant and what evidence the appellant is 
expected to obtain and provide the RO.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following:

1.  Provide a letter to the appellant 
which specifically addresses the VCAA and 
its requirements of notice and 
assistance.  In addition to the other 
required information, the letter should 
specifically inform the appellant of the 
evidence already obtained by the RO and 
associated with the claim file and 
whether the RO intends to obtain any 
additional information.  Further, the 
appellant must be specifically informed 
as to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence the VA will obtain on his 
behalf.  

2.  Request the examiner at the October 
2002 VA medical examination to clarify 
his diagnoses and opinions after first 
reviewing the claim file.  Specifically: 
with regards to the examiner's opinion 
that the appellant's current bilateral 
knee disorder is related to an incident 
during the appellant's service, the 
examiner stated that his opinion was "a 
presumption."  Please ask the examiner 
to explain on what fact or facts he based 
his "presumption."  Was it the medical 
history appellant related to him? Or, did 
he based his presumption on information 
in the case file?  If the latter, please 
specify the exact information.  As 
concerns the examiner's opinion that the 
diagnosed degenerative joint disease 
(DJD) of the spine is "questionably 
related to his spinal anesthesia," what 
does he mean by "questionably?"  Is it 
as likely as not that the DJD is related 
to the spinal anesthesia or the method by 
which it was injected, or is it not 
likely?  Please explain the answer.  If 
the examiner who conducted the October 
2002 examination is not available, please 
request another examiner to perform a 
review of the case file and examine the 
appellant.  If another examination is 
necessary, make arrangements for such 
examination to be scheduled and have the 
foregoing matters specifically addressed.

3.  After the above development is 
complete, readjudicate the appellant's 
claim.  If the benefits sought remain 
denied, a supplemental statement of the 
case should be issued, and the appellant 
and his attorney should have an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




